NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-2616-15T3

VINCENT PISCITELLI and ROSE
MARY PISCITELLI,

        Plaintiffs-Appellants,

v.

CITY OF GARFIELD ZONING BOARD
OF ADJUSTMENT; ARLENE PATIRE;
ROBERT COCHRANE; DSJ FAMILY
TRUST; DANIEL P. CONTE, III,
STACEY A. CONTE and JAMIE G.
KRESHPANE, Trustees of the DSJ
Family Trust; and DR. DANIEL P.
CONTE, JR.,

     Defendants-Respondents.
___________________________________

              Argued May 23, 2017 – Decided July 12, 2017

              Before Judges Reisner, Koblitz and Mayer.

              On appeal from the Superior Court of New
              Jersey, Law Division, Bergen County, Docket
              No. L-20013-14.

              Anthony J.      Sposaro     argued    the   cause    for
              appellants.

              Alyssa A. Cimino argued the cause for
              respondents City of Garfield Zoning Board of
              Adjustment, Arlene Patire and Robert Cochrane
              (Cimino Law, attorneys; Ms. Cimino, on the
              brief).
            Charles H. Sarlo argued the cause for
            respondents DSJ Family Trust; Daniel P. Conte,
            III, Stacey A. Conte, Jamie G. Kreshpane, and
            Dr. Daniel P. Conte, Jr.

PER CURIAM

    Plaintiffs Vincent Piscitelli and Rose Mary Piscitelli appeal

from a February 4, 2016 order dismissing their complaint in lieu

of prerogative writs, challenging a resolution by the Garfield

Zoning Board of Adjustment (zoning board) granting a land use

application filed by defendant DSJ Family Trust.

    On this appeal, plaintiffs present the following points of

argument:

            POINT I

            THE APPROVAL OF THIS SITE PLAN, TOGETHER WITH
            FOUR USE VARIANCES AND SEVERAL BULK VARIANCES
            WAS ARBITRARY, CAPRICIOUS OR UNREASONABLE

            POINT II

            THE RESOLUTION ADOPTED BY THE BOARD LACKS THE
            NECESSARY SPECIFIC FINDINGS NECESSARY TO
            JUSTIFY GRANTING VARIANCE RELIEF

            POINT III

            FIVE BOARD MEMBERS WHO WERE EMPLOYED BY THE
            GARFIELD BOARD OF EDUCATION OR WHOSE IMMEDIATE
            FAMILY MEMBERS WERE EMPLOYED BY THE BOARD OF
            EDUCATION WERE DISQUALIFIED FROM HEARING THIS
            APPLICATION RENDERING THE ACTIONS OF THE BOARD
            NULL AND VOID




                                  2                          A-2616-15T3
          POINT IV

          THE   EXISTENCE   OF    A   PHYSICIAN-PATIENT
          RELATIONSHIP BETWEEN A PHYSICIAN-APPLICANT
          AND BOARD MEMBER OR THEIR IMMEDIATE FAMILY
          MEMBER CAN CREATE A CONFLICT OF INTEREST
          REQUIRING DISQUALIFICATION; THE HIPPA PRIVACY
          RULES DO NOT PREVENT DISCLOSURE OF THAT
          RELATIONSHIP BY THE PATIENT

          POINT V

          BOARD MEMBER COCHRANE HAS A CONFLICT OF
          INTEREST; HIS PARTICIPATION IN THE HEARING
          PROCESS RENDERS THE BOARD'S DECISION NULL AND
          VOID

          POINT VI

          THE REFUSAL TO PERMIT CROSS-EXAMINATION OF
          THIRTY-ONE MEMBERS OF THE PUBLIC WHO TESTIFIED
          BY THE OBJECTOR'S COUNSEL VIOLATES DUE PROCESS
          RENDERING THE BOARD'S ACTIONS NULL AND VOID

     Those arguments were previously presented to the trial court

and were rejected by Judge William C. Meehan in an oral opinion

issued on July 7, 2015, and a comprehensive written opinion dated

January 11, 2016.     We have reviewed the record, including the

transcripts of the zoning board hearings and the proceedings before

Judge Meehan.   Based on that review, we affirm substantially for

the reasons stated in Judge Meehan's oral and written opinions.

We also conclude that plaintiffs' appellate arguments are without

sufficient   merit   to   warrant   further   discussion   beyond   the

following brief comments.    See R. 2:11-3(e)(1)(E).



                                    3                          A-2616-15T3
     The application concerns an unsightly, partially abandoned

commercial development located partly in a residential zone and

partly in the B-2 business zone.      The record suggests that the

zoning was outdated.    The property had always been the site of

commercial, automotive-related uses, and the residential-zoned lot

had never been used for residential purposes.      At the time of the

hearings, the site contained an auto repair shop and former gas

station, from which the gas pumps had been removed, a small unused

office building, an abandoned loading dock and warehouse formerly

occupied by a trucking company, and a parking lot used to store

trucks.

     Based on expert testimony it found credible, the zoning board

granted variances permitting the applicant to build three related

commercial uses on the property - a car wash, gas station, and

quick lube.    We find no basis to second-guess the board's factual

findings and credibility determinations, and based on its findings

the board's decision was not arbitrary and capricious.       See Kramer

v. Bd. of Adjustment, Sea Girt, 45 N.J. 268, 296 (1965).       We agree

with Judge Meehan that the zoning board's resolution was sufficient

to support its factual and legal determinations.           See Price v.

Himeji, LLC, 214 N.J. 263, 301-02 (2013).

     We likewise defer to Judge Meehan's findings of fact and

credibility   determinations   concerning   an   alleged   conflict    of

                                  4                             A-2616-15T3
interest on the part of board member Cochrane.                  See Rova Farms

Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 483-84 (1974). After

holding   a   testimonial    hearing,       Judge      Meehan   concluded     that

Cochrane was a credible witness, and the allegations supporting

the alleged conflict were not true.

      The judge also rejected conflict allegations against other

zoning board members who worked for the local board of education

(BOE) or whose relatives worked there.                  The allegations arose

because Dr. Ken Conte, a member of the BOE, had previously been a

part owner of two of the lots, through an individual trust in his

name.   However,   prior    to   the   filing     of   the   current   land    use

application, the property was sold to defendant DSJ Family Trust

(DSJ), a separate trust over which Dr. Conte has no control.1                  His

adult nieces and nephew are the beneficiaries and trustees of DSJ.

      We agree with Judge Meehan that the zoning board members were

not   disqualified   from    voting    on   the     application.   Plaintiffs'

reliance on Sokolinski v. Municipal Council of Woodbridge, 192

N.J. Super. 101, 103 (App. Div. 1983), is misplaced, because the

BOE was not the applicant, and the application did not concern BOE

property or property owned by a BOE official.                    Moreover, the

connection between DSJ and the BOE was too attenuated to support


1
  DSJ paid $420,500 for the property.             There is no evidence that
the price was not fair market value.

                                       5                                A-2616-15T3
a finding of a conflict of interest on the part of the zoning

board members.   See Van Itallie v. Franklin Lakes, 28 N.J. 258,

269 (1958).

    Affirmed.




                               6                         A-2616-15T3